Citation Nr: 1523593	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  07-21 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for right shoulder bursitis prior to January 29, 2013.

2.  Entitlement to an initial rating in excess of 10 percent for right shoulder bursitis.

3.  Entitlement to an initial rating in excess of 10 percent for cervical spine degenerative disc disease (DDD) prior to July 19, 2013.

4.  Entitlement to a rating higher than 20 percent for cervical spine DDD from November 1, 2013.

5.  Entitlement to an initial rating in excess of 10 percent for left upper extremity radiculopathy.

6.  Entitlement to an effective date earlier than November 1, 2013 for the grant of service connection for left upper extremity radiculopathy.

7.  Entitlement to an initial compensable rating for scar associated with cervical spine DDD.

8.  Entitlement to an increased rating for eczema, currently rated 60 percent.

9.  Entitlement to an effective date earlier than December 18, 2014 for the grant of an increased, 60 percent rating for eczema.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to August 2003.

These matters initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2007, the RO granted entitlement to service connection for right shoulder bursitis and assigned an initial noncompensable rating from the February 9, 2005 date of claim.  The Veteran timely appealed the initial rating assigned.

In June 2009, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of that hearing is of record.

In September 2009, the Board denied the Veteran's claim for an initial compensable rating for right shoulder bursitis.  In December 2010, United States Court of Appeals for Veterans Claims (the Court) granted a joint motion by counsel for VA and the Veteran to vacate that portion of the Board's September 2009 decision and remand this matter to the Board.  In May 2012, the Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development.  In March 2013, the AOJ increased the rating for the Veteran's right shoulder bursitis to 10 percent, effective January 29, 2013, creating a staged rating as indicated on the title page.  In December 2013, the Board again remanded the claim to the AOJ for additional development.

Separately, in April 2012, the RO granted entitlement to service connection for cervical spine DDD and assigned an initial rating of 10 percent, effective the August 31, 2010 date of claim.  The Veteran timely appealed the initial rating assigned.  In December 2013, the Board, noting that the Veteran had undergone surgery to address that service-connected disability, therefore considered the issue of entitlement to a temporary total rating due to convalescence under 38 C.F.R. § 4.30 as part of the claim for a higher initial rating for cervical spine DDD.  The Board remanded the claim to the AOJ for additional development.  In January 2014, the AOJ granted a temporary total rating for convalescence due to cervical spine surgery from July 19, 2013 to October 30, 2013.  As that decision granted the benefit sought and the Veteran did not appeal, the issue of entitlement to a temporary total rating due to convalescence under 38 C.F.R. § 4.30 is no longer before the Board.  The AOJ assigned a 10 percent rating from November 1, 2013.  Subsequently, however, in July 2014, the AOJ increased the rating for the Veteran's cervical spine DDD to 20 percent, effective November 1, 2013, thus creating a staged rating as indicated on the title page.

In its July 2014 decision, the RO, among other things, granted entitlement to service connection for left upper extremity radiculopathy and assigned a 10 percent rating, effective November 1, 2013 and granted entitlement to service connection for a scar associated with cervical DDD and assigned a noncompensable rating effective July 19, 2013.  In February 2015, the Veteran filed a timely NOD regarding all issues adjudicated in the July 2014 rating decision, to include the initial rating assigned for left upper extremity radiculopathy.  As discussed in the remand section below, it does not appear that a statement of the case (SOC) has been issued as to the issues raised by this NOD.

In January 2015, the RO granted entitlement to an increased, 60 percent rating for eczema, effective the December 18, 2014 date of claim.  In March 2015, the Veteran filed a timely NOD regarding all issues adjudicated in the January 2015 decision, to include the effective date assigned for the 60 percent rating.  As discussed in the remand section below, it does not appear that a SOC has been issued as to the issues raised by this NOD. 

The issues of entitlement to an initial rating in excess of 10 percent for left upper extremity radiculopathy, entitlement to an effective date earlier than November 1, 2013 for the grant of service connection for left upper extremity radiculopathy, entitlement to an initial compensable rating for scar associated with cervical spine DDD, entitlement to an effective date earlier than July 19, 2013 for scar associated with cervical spine DDD, entitlement to an increased rating for eczema, currently rated 60 percent, and entitlement to an effective date earlier than December 18, 2014 for the grant of an increased, 60 percent rating for eczema, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence is at least evenly balanced as to whether, prior to January 29, 2013, the Veteran's right shoulder bursitis caused painful motion, crepitation, and muscle spasm.
CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 10 percent for right shoulder bursitis have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5019 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.
 
Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found, i.e., the ratings may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the AOJ has granted a 10 percent rating effective the date of the January 29, 2013 VA examination, but continued the noncompensable rating that the Veteran was receiving from the February 9, 2005 effective date of the grant of service connection to that date.  For the following reasons, the Board finds that an initial rating of 10 percent is warranted prior to January 29, 2013. 

The Veteran's right shoulder bursitis is rated under 38 C.F.R. § 4.71a, DC 5019, specifically applicable to this disability.  A note following DC 5024 provides that diseases including bursitis are to be rated based on limitation of motion of the affected parts, as degenerative arthritis.  Degenerative arthritis is rated under DC 5003, which provides that degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic code for the specific joint involved, but when limitation of motion is noncompensable, a 10 percent rating is warranted for limitation of motion objectively confirmed by satisfactory evidence of swelling, muscle spasm, or satisfactory evidence of painful motion.

VA regulations specifically address what constitutes painful motion.  38 C.F.R. § 4.59, entitled "painful motion," provides that it is the intent of the Rating Schedule "to recognize painful motion with joint or periarticular pathology as productive of disability," and to recognize actually painful joints "as entitled to at least the minimum compensable rating  for the joint."  The regulation also provides that crepitation should be noted carefully as points of contact which are diseased and that muscle spasm will greatly assist in the identification of painful motion.  The Court has held that 38 C.F.R. § 4.59 is applicable regardless of whether the painful motion is related to arthritis, and that the minimum compensable rating under this regulation where, on motion, joint pain alone exists.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

From February 9, 2005 to January 29, 2013, the lay and medical evidence reflect that the Veteran constantly complained of chronic right shoulder pain.  The VA and private treatment records and VA examination reports reflect that there were times when there was no pain on right shoulder motion and there were times when there was pain, muscle spasm, and crepitation on motion.  April and December 2005 VA treatment notes indicate crepitus at the lower border of the scapula and crepitus on motion.  On the March 2007 VA-authorized examination, the Veteran described constant pain and that the right shoulder bursitis caused functional impairment in activities requiring repetitive shoulder activity.  Range of motion was normal and not additionally limited by use, and examination was unremarkable for pain.  On the January 2009 VA examination, the Veteran again complained of pain, which increased with typing, carrying objects, or repetitive use.   On examination, range of motion was normal with no additional limitation on repetitive use, but with tenderness to palpation of the trapezius musculature and palpable muscular spasm.

Given the consistent lay testimony of pain and painful motion causing functional limitation and medical evidence of crepitus and muscle spasm, the evidence is at least evenly balanced as to whether the Veteran has experienced painful motion warranting a compensable rating under DC 5019 and 38 C.F.R. § 4.59.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to an initial compensable rating for right shoulder bursitis.

As the above finding is favorable to the Veteran, discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is unnecessary.  Given the grant of an initial 10 percent rating prior to January 29, 2013, the remaining issue has been recharacterized as entitlement to an initial rating higher than 10 percent for right shoulder bursitis.  As indicated the remand section below, a remand is required to obtain potentially relevant medical evidence, and a decision on whether an initial rating higher than 10 percent is warranted for right shoulder bursitis, to include whether an extraschedular rating is warranted, will therefore be deferred.  


ORDER

An initial compensable rating for right shoulder bursitis prior to January 29, 2013 is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

In its December 2013 remand, the Board noted that there was an August 2013 Return to Work Status Statement signed by a physician with the Oklahoma Sports & Orthopedic Institute, which indicated that the Veteran would undergo subsequent evaluation.  The Board instructed the AOJ to request the necessary authorization from the Veteran and request all records from this facility relating to her right shoulder and cervical spine disorders since August 12, 2013.  In a January 2014 letter, the AOJ requested that the Veteran complete and return the enclosed authorization form for all relevant treatment providers, including the Oklahoma Sports & Orthopedic Institute, preferably within 30 days.  The Veteran did not provide the requested release until April 2015, in connection with a different claim.  As the Board has indicated that these records are potentially relevant to the claims on appeal and the Veteran has now provided the requested authorization, a remand is warranted to obtain these records.  Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).

In addition, as noted above, in July 2014 the RO granted entitlement to service connection for left upper extremity radiculopathy and assigned a 10 percent rating, effective November 1, 2013 and granted entitlement to service connection for a scar associated with cervical DDD and assigned a noncompensable rating effective July 19, 2013.  In February 2015, the Veteran filed a timely NOD regarding all issues adjudicated in the July 2014 rating decision, to include the initial rating assigned for left upper extremity radiculopathy.  In January 2015, the RO granted entitlement to an increased, 60 percent rating for eczema, effective the December 18, 2014 date of claim.  In March 2015, the Veteran filed a timely NOD regarding all issues adjudicated in the January 2015 decision, to include the effective date assigned for the increased rating for eczema.

The Veteran's NODs either explicitly or implicitly disagreed with the reasonably raised issues of entitlement to an initial rating in excess of 10 percent for left upper extremity radiculopathy, entitlement to an effective date earlier than November 1, 2013 for the grant of service connection for left upper extremity radiculopathy, entitlement to an initial compensable rating for scar associated with cervical spine DDD, entitlement to an increased rating for eczema, currently rated 60 percent, and entitlement to an effective date earlier than December 18, 2014 for the grant of an increased, 60 percent rating for eczema.  As there is no SOC as to these issues in the Virtual VA or VBMS file, a remand of these claims is warranted for issuance of such a SOC.  See 38 C.F.R. § 19.9(c) (2014), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the claims for entitlement to an initial rating in excess of 10 percent for left upper extremity radiculopathy, entitlement to an effective date earlier than November 1, 2013 for the grant of service connection for left upper extremity radiculopathy, entitlement to an initial compensable rating for scar associated with cervical spine DDD, entitlement to an increased rating for eczema, currently rated 60 percent, and entitlement to an effective date earlier than December 18, 2014 for the grant of an increased, 60 percent rating for eczema, are REMANDED for the following action:

1.  Obtain the records from the Oklahoma Sports & Orthopedics Institute since August 12, 2013 and any other relevant outstanding treatment records.  If any records cannot be obtained, take action in accordance with 38 C.F.R. § 3.159(e).

2.  Issue a SOC addressing the issues of entitlement to an initial rating in excess of 10 percent for left upper extremity radiculopathy, entitlement to an effective date earlier than November 1, 2013 for the grant of service connection for left upper extremity radiculopathy, entitlement to an initial compensable rating for scar associated with cervical spine DDD, entitlement to an increased rating for eczema, currently rated 60 percent, and entitlement to an effective date earlier than December 18, 2014 for the grant of an increased, 60 percent rating for eczema. The Veteran and his attorney are advised that the Board will not exercise appellate jurisdiction over these issues in the absence of a timely submitted substantive appeal.  If a timely substantive appeal is filed, these matters should be returned to the Board in accordance with the appropriate appellate procedures. 

3.  After the above development has been completed, readjudicate the claims for entitlement to an initial rating higher than 10 percent for right shoulder bursitis, entitlement to an initial rating higher than 10 percent for cervical spine DDD prior to July 19, 2013, and entitlement to a rating higher than 20 percent for cervical spine DDD from November 1, 2013.  If any benefit sought on appeal with regard to these matters remains denied, furnish the Veteran and his attorney a supplemental SOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


